 Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 1 of 57 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------X
KOON CHUN HING KEE SOY & SAUCE FACTORY, LTD,

                          Plaintiff,                                              CASE NO.: 1:19-cv-02026
                 v.

JESSICA YANG a/k/a YANG XIAO GENG a/k/a
JESSICA QIAO, YI Q. ZHAN a/k/a YI QIANG ZHAN
 a/k/a JIMMY ZHAN, STAR MARK MANAGEMENT, INC.,
GREAT MARK CORPORATION, GREAT KINGSLAND, INC.,
G.K EXOTIC, INC., EZ FANTASY, INC.,
BEAUTY LOVER EXPRESS, INC., and,
JOHNSON STORAGE, INC.,

                           Defendants.
----------------------------------------------------------------------------X
                                                 COMPLAINT

        Plaintiff, KOON CHUN HING KEE SOY & SAUCE FACTORY, LTD (hereinafter

“Plaintiff” or “Koon Chun” ), sues Defendants JESSICA YANG a/k/a YANG XIAO GENG a/k/a

JESSICA QIAO, YI Q. ZHAN a/k/a YI QIANG ZHAN a/k/a JIMMY ZHAN, STAR MARK

MANAGEMENT, INC., GREAT MARK CORPORATION, GREAT KINGSLAND, INC., G.K

EXOTIC, INC., EZ FANTASY, INC., BEAUTY LOVER EXPRESS, INC., and, JOHNSON

STORAGE, INC. (hereinafter “Defendants”), for injunctive relief, money damages, declaratory

judgment, fees and costs, including but not limited to disbursements, court expenses and attorneys

fees, and alleges:

                                       JURISDICTION AND VENUE


        1.       This is an action for declaratory judgement, injunctive relief, and money damages,

premised upon piercing the corporate veil of many companies which were opened, operated,

fleeced, and in some instances closed to secret, frustrate, and impede the plaintiff’s enforcement
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 2 of 57 PageID #: 2



of the money judgment obtained against co-defendants, YI Q. ZHAN a/k/a YI QIANG ZHAN

a/k/a JIMMY ZHAN, STAR MARK MANAGEMENT, INC., and GREAT MARK.

       2.      This Court is vested with original jurisdiction over this dispute pursuant to 28

U.S.C. Code § 1332, diversity of citizenship, and has supplemental jurisdiction over state law

claims pursuant to 28 U.S.C. § 1367.

       3.      The amount in controversy exceeds the threshold of $75,000, exclusive of interest

and costs.

       4.      Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 in that the

transaction or occurrence giving rise to this lawsuit occurred in the Eastern District of New York.

       5.      Venue is proper in the Eastern District of New York in that the Subject Property is

located in the State of New York, County of Queens.

                                          THE PARTIES

       6.      At all times material hereto, Plaintiff, KOON CHUN is a company organized under

the Laws of Hong Kong.

       7.      Co-defendant, Yi Q. ZHAN a/k/a YI QIANG ZHAN a/k/a JIMMY ZHAN is a

natural person residing in Queens County, City and State of New York (herfeinafter referred to as

“ZHAN”).

       8.      Co-defendant, JESSICA YANG a/k/a YANG XIAO GENG a/k/a JESSICA QIAO,

is a natural person residing in Queens County, City and State of New York (hereinafter “YANG”).

       9.      Co-defendant, GREAT MARK CORPORATION is a domestic corporation duly

formed on January 16, 2003, with a principal place of business in Queens County, City and State

of New York (hereinafter referred to as “GREAT MARK”).




                                                2
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 3 of 57 PageID #: 3



       10.    Co-defendant, STAR MARK MANAGEMENT, INC. is an inactive domestic

corporation formed on December 12, 2000, and was dissolved by Dissolution on June 3, 2005, and

had at all times previously conducted its business in Queens County, City and State of New York

(hereinafter referred to as “STAR MARK”).

       11.    Co-defendant, G.K EXOTIC, INC. is an inactive domestic corporation duly formed

on September 5, 2006, with a principal place of business in Queens County, City and State of New

York, which was dissolved on November 14, 2014 (hereinafter referred to as “G.K EXOTIC”).

       12.    Co-defendant, GREAT KINGSLAND, INC., is an inactive domestic corporation

formed on January16, 2003, and was dissolved by Proclamation on January 27, 2010, and had at

all times previously conducted its business in Queens County, City and State of New York

(hereinafter referred to as “GREAT KINGSLAND”).

       13.    Co-defendant, EZ FANTASY, INC., is an inactive domestic corporation that was

formed on March 27, 2006, and was dissolved by Proclamation on January 25, 2012, and had at

all times previously conducted its business in Queens County, City and State of New York

(hereinafter referred to as “EZ FANTASY”).

       14.    Co-defendant, BEAUTY LOVER EXPRESS, INC., is an inactive domestic

corporation that was formed on Sepember 14, 2004, and was dissolved by Dissolution on

December 24, 2008, and had at all times previously conducted its business in Queens County, City

and State of New York (hereinafter referred to as “BEAUTY LOVER”).

       15.    Co-defendant, JOHNSON STORAGE INC., is an inactive domestic corporation

that was formed on October 5, 2006, and was dissolved by Proclamation on July 27, 2011, and had

at all times previously conducted its business in Kings County, City and State of New York

(hereinafter referred to as “STORAGE INC.”).



                                               3
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 4 of 57 PageID #: 4



       16.     The law permits actions to enforce the liabilities of the the inactive corporations

which existed at the time of their dissolution irrespective of the manner in which the dissolution

was achieved or the nature of the existing liability.

       17.     Each and every corporate co-defendant that is inactive had either YANG and/or

ZHAN its owner, or the equitable owner, at the time of its dissolution.

       18.     Each and every corporate co-defendant that is inactive had actual and/or contructive

knowledge of KOON CHUN’s claim and that each entity at that time had an existing liability to

KOON CHUN.

                             FACTS COMMON TO ALL CLAIMS

       19.     At all relevant times hereto, YANG is the wife/spouse of ZHAN.

       20.     KOON CHUN is a judgment creditor of judgment debtor-defendants, STAR

MARK, GREAT MARK, and ZHAN (hereinafter “judgment debtor defendants”).

       21.     Judgment was entered against the debtor-defendants on January 8, 2010 in the

amount of $989,426.13 plus interest, arising out of litgation under E.D.N.Y. Case No.: 04-CV-

2993 (SMG)(hereinafter referred to as (“Prior Action”).

       22.     The Prior Action was commenced by KOON CHUN on June 3, 2004 under seal

seeking an Ex Parte Seizure Order, alleging inter alia that the judgment debtor-defendants were

selling counterfeit goods in violation of KOON CHUN’s rights.

       23.     On or about June 13, 2004, KOON CHUN executed on the Ex Parte Seizure Order

at property used and/or leased by STAR MARK, seizing goods and some business records.

       24.     On or about June 13, 2004, while the Ex Parte Seizure Oder was being executed,

attorneys for STAR MARK contacted KOON CHUN’s legal counsel by telephone.




                                                  4
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 5 of 57 PageID #: 5



       25.     As of June 13, 2004, debtor-defendants had actual knowledge that KOON CHUN

was seeking injunctive relief and money damages over and against the debtor-defendants.

       26.     As of June 13, 2004, YANG had actual knowledge that KOON CHUN was seeking

injunctive relief and money damages over and against the debtor-defendants.

       27.     After the seized records were reviewed, the identity of YI Q. ZHAN a/k/a YI

QIANG ZHAN a/k/a JIMMY ZHAN, was learned.

       28.     On December 29, 2004 the Complaint in the Prior Action was amended to name

ZHAN as co-defendant.

       29.     On May 1, 2009, after a five (5) day bench trial, The Court issued a Memorandum

and Order on the trial in favor of KOON CHUN.

       30.     On December 23, 2009 a Final Judgment was Ordered, and on January 8, 2010 the

Judgment was filed in the Office of the Clerk.

       31.     As of the date hereof, no monies have been received, collected, or garnished with

respect to the Judgment.

       32.     The Judgment is still valid and in full force and effect.

                      YANG AND ZHAN’S HOME AND CREDIT LINE(S)

       33.     By deed dated October 5, 2001, YANG and ZHAN became the owners in fee

simple absolute of the real property known as: 67-49 166th Street, Fresh Meadows, Queens County,

City and State of New York, 11365, known on the tax maps as Queens Block 6920 Lot 11 (Entire

Lot) (hereinafter referred to as the “Yang & Zhan Property ”).

       34.     The Yang & Zhan Property is a single family home.




                                                 5
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 6 of 57 PageID #: 6



       35.    Upon information and belief, YANG and/or ZHAN have at all relevant times

provided the money to maintain, operate, and pay the necessary expenses for the Yang & Zhan

Property .

       36.    Upon information and belief, corporate or company entities owned or otherwise

controlled by YANG and/or ZHAN, have at all relevant times provided the money to maintain,

operate, and pay the necessary expenses for the Yang & Zhan Property .

       37.    The Yang & Zhan Property is still owned by YANG and ZHAN.

       38.    There is an Order in effect, issued by the Hon. Magistrate Judge Gold in the Prior

Action which has restrained and forbidden ZHAN from inter alia moving, concealing, wasting or

in any way making, attempt to make or suffer any sale, assignment or transfer of the Yang & Zhan

Property .

       39.    ZHAN and YANG obtained a mortgage from Washington Mutual Bank, FA on

October 5, 2001 (recorded in office of the City of New York Register January 10, 2002), against

the Yang & Zhan Property , which secured a $412,500 Note (hereinafter “WAMU Mortgage 1”).

       40.    On September 2, 2004, not more than three (3) months after the seizure in the Prior

Action was conducted, ZHAN and YANG obtained a mortgage from Washington Mutual Bank,

FZ (recorded in office of the City of New York Register February 4, 2005), agains the Yang &

Zhan Property , which secured a $10,934.56 Note (hereinafter “WAMU Mortgage 2”).

       41.    On September 2, 2004, not more than three (3) months after the seizure in the Prior

Action was conducted, ZHAN and YANG consolidated the mortgage from Washington Mutual

Bank, FZ (recorded in office of the City of New York Register May 12, 2005), consolidating

Mortgage 1 and Mortgage 2 against to create a single lien against the Yang & Zhan Property , in

the principal sum of $410,000 (hereinafter referred to as “WAMU Consolidated Mortgage 1”).



                                               6
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 7 of 57 PageID #: 7



        42.   On January 26, 2005, not more than twenty (20) months after the seizure in the

Prior Action was conducted, ZHAN and YANG obtained a credit line mortgage from Chase Home

Finance LLC (recorded in office of the City of New York Register March 3, 2005), agains the

Yang & Zhan Property , which secured a credit line note not to exceed $212,700 (hereiafter

referred to as “Chase Loan 1”)

        43.   On November 9, 2005, ZHAN and YANG obtained a credit line mortgage from

Washington Mutual (recorded in office of the City of New York Register February 14, 2006),

agains the Yang & Zhan Property , which secured a credit line note not to exceed $250,000

(hereinafter referred to as “WAMU November 2005 Credit Line.”)

        44.   On December 30, 2005, ZHAN and YANG obtained a satisfaction of mortgage

from Chase Home Finance LLC (recorded in office of the City of New York Register January 18,

2006), with respect to Chase Loan 1.

        45.   On August 2, 2007, ZHAN and YANG obtained a mortgage from Washington

Mutual Bank, FA (recorded in office of the City of New York Register September 25, 2007), which

secured a new Note issued to ZHAN and YANG in the amount of $132,798.94 (hereinafter referred

to as “WAMU Mortgage 3”).

        46.   On August 2, 2007, ZHAN and YANG consolidated a WAMU Mortgage 3 and

WAMU Consolidated Mortgage 1, into a new consolidated mortgage form Washington Mutual

Bank, FA (recorded in office of the City of New York Register September 25, 2007), securing an

outstanding lien of $536,000. (hereinafter referred to as “WAMU Consolidated Mortgage 2”).

        47.   In late 2018,WAMU Consolidated Mortgage 1 was assigned to JP Morgan Chase

Bank.




                                              7
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 8 of 57 PageID #: 8



       48.    WAMU Consolidated Mortgages 1 & 2, WAMU NOVEMBER 2005 CREDIT

LINE, WAMU Mortgages 1, 2, and 3, as well as the Chase Loan 1, are referred to collectively

herein as the “Washington Mutual Credit Line.”

       49.    ZHAN and YANG are both personally jointly and severally liable for the debt

incurred with respect to the Washington Mutual Credit Line.

       50.    At all relevant times ZHAN directed, authorized, acknowledged and otherwise a

participant in drawing money in and out of the Washington Mutual Credit Line.

       51.    At all relevant times YANG directed, authorized, acknowledged and otherwise a

participant in drawing money in and out of the Washington Mutual Credit Line.

       52.    At all relevant times hereto, ZHAN and YANG used their assets to pay the

mortgages agains the the YANG Property.

                   RELATIONSHIPS IN AND TO BUSINESS AND ENTITES

     STAR MARK MANAGEMENT, INC.

       53.    STAR MARK was incorporated on December 21, 2000.

       54.    STAR MARK conducted its business at a retail location: 136-15 41st Avenue,

Flushing, NY 11355.

       55.    STAR MARK conducted its phone reception and mail order business activities at

1101 Metropolitan Avenue, Brooklyn, NY 11211.

       56.    STAR MARK’s address for New York Department of State Service of Process was:

136-15 41 Avenue, Suite 56, Flushing, New York 11355.

       57.    All STAR MARK books and records were maintained in the office at 1101

Metropolitan Avenue.




                                                 8
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 9 of 57 PageID #: 9



        58.    STAR MARK was in the business of selling grocerty store items, produce, and the

like.

        59.    ZHAN was a 50% shareholder of STAR MARK’s issued and outstanding shares.

        60.    ZHAN was an owner of shares in STAR MARK.

        61.    YANG was a 100% owner of shares in STAR MARK.

        62.    ZHAN was an officer of STAR MARK.

        63.    YANG was an officer of STAR MARK.

        64.    ZHAN is the putative owner of STAR MARK.

        65.    YANG is the putative owner of STAR MARK.

        66.    YANG dominated and controlled STAR MARK through her activities which

included but were not limited to: supervising the staff schedules; collecting payments from clients;

ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

drawing checks and funds from the company.

        67.    YANG made financial decisions with respect to STAR MARK.

        68.    ZHAN dominated and controlled STAR MARK through his activities which

included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

information, bank records, track imports that come into the warehouse, track all goods sold and

inventory, filing of bank records and business records, drawing checks and funds from the

company.

        69.    ZHAN made financial decisions with respect to STAR MARK.

        70.    ZHAN drew a salary from STAR MARK that was not more than $55,000 per year.




                                                 9
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 10 of 57 PageID #: 10



       71.    STAR MARK’s annual gross sales at all relevant times was between $1,500,000

and $2,00,000 per year.

       72.    STAR MARK employees included but were not limited to: Mr. Huang; Mr. Paeng;

David Zhang; Sheng Li; Zui Tuan; and Miao Huan Guan.

       73.    STAR MARK changed its name to GREAT KINGSLAND in 2004.

       74.    STAR MARK dissolved in June of 2005.

     GREAT KINGSLAND

       75.    GREAT KINGSLAND was incorporated on January 16, 2003.

       76.    GREAT KINGSLAND conducted the same exact business as STAR MARK.

       77.    There were no changes in the day to day operations the moment that STAR MARK

changed its name to GREAT KINGSLAND. The Chinese name of STAR MARK, “家乐”


(phonetically pronounced as “Jia Le”) remained unchanged when the business was passed from

STAR MARK to GREAT KINGSLAND.

       78.    There were no changes in address that business operations were conducted the

moment that STAR MARK changed its name to GREAT KINGSLAND.

       79.    GREAT KINGSLAND conducted its business at a retail location: 136-15 41st

Avenue, Flushing, NY 11355.

       80.    GREAT KINGSLAND also conducted its business at 1101 Metropolitan Avenue,

Brooklyn, NY 11211.

       81.    There were no changes in the personnel of employees at the moment that STAR

MARK changed its name to GREAT KINGSLAND.

       82.    GREAT KINGSLAND employees included but were not limited to: Mr. Huang;

Mr. Paeng; David Zhang; Sheng Li; Zui Tuan; and Miao Huan Guan.

                                           10
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 11 of 57 PageID #: 11



       83.     Blue Ribbon was the firm that prepared the taxes for STAR MARK and GREAT

KINGSLAND, and GREAT MARK.

       84.     GREAT KINGSLAND used the same phone numbers as did STAR MARK.

       85.     GREAT KINGSLAND’s address for New York Department of State Service of

Process was: the Yang & Zhan Property.

       86.     ZHAN was an owner of shares in GREAT KINGSLAND.

       87.     YANG was an owner of shares in GREAT KINGSLAND.

       88.     ZHAN was an officer of GREAT KINGSLAND.

       89.     YANG was an officer of GREAT KINGSLAND.

       90.     ZHAN is the putative owner of GREAT KINGSLAND.

       91.     YANG is the putative owner of GREAT KINGSLAND.

       92.     ZHAN dominated and controlled for GREAT KINGSLAND at the 1101

Metropolitan Avenue, Brooklyn, NY 11211 business location.

       93.     YANG dominated and controlled GREAT KINGSLAND through her activities

which included but were not limited to: supervising the staff schedules; collecting payments from

clients; ordering goods; coordinating shipment of goods; accounting, management reporting; sales;

and drawing checks and funds from the company.

       94.     YANG made financial decisions with respect to GREAT KINGSLAND.

       95.     ZHAN dominated and controlled GREAT KINGSLAND through his activities

which included but were not limited to:purchasing merchandise; ordering goods from overseas;

setting employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

information, bank records, track imports that come into the warehouse, track all goods sold and




                                               11
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 12 of 57 PageID #: 12



inventory, filing of bank records and business records, drawing checks and funds from the

company.

        96.    ZHAN made financial decisions with respect to GREAT KINGSLAND.

        97.    GREAT KINGSLAND obtained its own mailing address: 136-15 41st Avenue

number 59, Flushing, NY 11355.

        98.    GREAT KINGSLAND conducted its business at: 33-70 Prince Street, #CA28,

Flushing, NY 11354- a location which was purchased in the name of YANG in 2005.

        99.    YANG collected the mail at the PO Box.

        100.   ZHAN collected the mail at the PO Box.

        101.   GREAT KINGSLAND was in the business of selling adult toys, novelty items and

lingerie.

        102.   GREAT KINGSLAND was also in the business of renting or leasing

storage/warehouse space to other entities.

        103.   GREAT KINGSLAND was dissolved by proclamation on January 27, 2010.

      GREAT MARK

        104.   GREAT MARK was incorporated on January 16, 2003.

        105.   GREAT MARK is an active corporation.

        106.   GREAT MARK’s address for Department of State Service of Process was Yang &

Zhan Property .

        107.   GREAT MARK conducted its business at 135-17 40th Road, Flushing, New York.

        108.   GREAT MARK conducted its phone reception and mail order business activities

at 1101 Metropolitan Avenue, Brooklyn, NY 11211.




                                             12
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 13 of 57 PageID #: 13



       109.    GREAT MARK conducted its business at: 33-70 Prince Street, #CA28, Flushing,

NY 11354- a location which was purchased in the name of YANG in 2005.

       110.    ZHAN is the sole 100% owner of the issued and outstanding shares in GREAT

MARK

       111.    YANG is the sole 100% owner of the issued and outstanding shares in GREAT

MARK

       112.    ZHAN is an owner of the issued and outstanding shares in GREAT MARK.

       113.    YANG is an owner of the issued and outstanding shares in GREAT MARK.

       114.    ZHAN was an officer of GREAT MARK.

       115.    YANG was an officer of GREAT MARK.

       116.    ZHAN is the putative owner of GREAT MARK.

       117.    YANG is the putative owner of GREAT MARK.

       118.    GREAT MARK is in the business of dealing, selling, shipping, purchasing, and

otherwise transacting in health products such as cosmetics, teas, eye creams.

       119.     GREAT MARK is in the business of dealing, selling, shipping, purchasing, and

otherwise transacting in and adult products/ adult toys.

       120.    GREAT MARK is in the businesss of dealing, selling, shipping, purchasing CD’s

and DVD’s.

       121.    YANG dominated and controlled GREAT MARK through her activities which

included but were not limited to: supervising the staff schedules; collecting payments from clients;

ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

drawing checks and funds from the company.

       122.    YANG made financial decisions with respect to GREAT MARK.



                                                13
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 14 of 57 PageID #: 14



       123.   ZHAN dominated and controlled GREAT MARK through his activities which

included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

information, bank records, track imports that come into the warehouse, track all goods sold and

inventory, filing of bank records and business records, drawing checks and funds from the

company.

       124.   ZHAN made financial decisions with respect to GREAT MARK.

       125.   GREAT MARK is a mail order business with a website.

       126.   The website address at one point in time was www.usecret.com.

       127.   GREAT MARK currently operates a website.

       128.   Jian Liang was an employee of GREAT MARK.

       129.   Kwion Leung was an employee of GREAT MARK.

       130.   Jian Liang’s job was to take orders that came in fron the website over the internet.

       131.   GREAT MARK conducted its business at: 33-70 Prince Street, #CA28, Flushing,

NY 11354- a location which was purchased in the name of YANG in 2005.

     EZ FANTASY

       132.   EZ FANTASY was incorporated in March 17, 2006.

       133.   E.Z FANTASY’s New York Department of State authorized officer for service of

legal process is: YANG at: 33-70 Prince Street, #CA28, Flushing, NY 11354.

       134.   EZ FANTASY conducted its business at: 33-70 Prince Street, #CA28, Flushing,

NY 11354- a location which was purchased in the name of YANG in 2005.

       135.   EZ FANTASY conducted its business at 135-17 40th Road, Flushing, New York.




                                               14
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 15 of 57 PageID #: 15



       136.    EZ FANTASY conducted its phone reception and mail order business activities at

1101 Metropolitan Avenue, Brooklyn, NY 11211.

       137.    ZHAN is the sole 100% owner of the issued and outstanding shares in EZ

FANTASY.

       138.    YANG is the sole 100% owner of the issued and outstanding shares in EZ

FANTASY.

       139.    ZHAN is an owner of the issued and outstanding shares in EZ FANTASY.

       140.    YANG is an owner of the issued and outstanding shares in EZ FANTASY.

       141.    ZHAN was an officer of EZ FANTASY.

       142.    YANG was an officer of EZ FANTASY.

       143.    ZHAN is the putative owner of EZ FANTASY.

       144.    YANG is the putative owner of EZ FANTASY.

       145.    YANG dominated and controlled EZ FANTASY through her activities which

included but were not limited to: supervising the staff schedules; collecting payments from clients;

ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

drawing checks and funds from the company.

       146.    YANG made financial decisions with respect to EZ FANTASY.

       147.    ZHAN dominated and controlled EZ FANTASY through his activities which

included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

information, bank records, track imports that come into the warehouse, track all goods sold and

inventory, filing of bank records and business records, drawing checks and funds from the

company.



                                                15
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 16 of 57 PageID #: 16



       148.    ZHAN made financial decisions with respect to EZ FANTASY

       149.    EZ FANTASY was in the business of dealing, selling, shipping, purchasing, and

otherwise transacting in health products such as cosmetics, teas, eye creams.

       150.     EZ FANTASY was in the business of dealing, selling, shipping, purchasing, and

otherwise transacting in and adult products/ adult toys.

       151.    EZ FANTASY was in the businesss of dealing, selling, shipping, purchasing CD’s

and DVD’s.

       152.    EZ FANTASY is a mail order business with a website.

       153.    The website address at one point in time was www.usecret.com.

       154.    EZ FANTASY was dissolved by proclamation on January 27, 2010.

     G.K EXOTIC

       155.    G.K EXOTIC’s principal place of business is located at 136-15 41ST Street,

Flushing, NY 11355.

       156.    G.K EXOTIC conducted its business at: 33-70 Prince Street, #CA28, Flushing, NY

11354- a location which was purchased in the name of YANG in 2005.

       157.    G.K EXOTIC conducted its business at 135-17 40th Road, Flushing, New York.

       158.    G.K EXOTIC conducted its phone reception and mail order business activities at

1101 Metropolitan Avenue, Brooklyn, NY 11211.

       159.    ZHAN is the sole 100% owner of the issued and outstanding shares in G.K

EXOTIC.

       160.    YANG is the sole 100% owner of the issued and outstanding shares in G.K

EXOTIC.

       161.    ZHAN is an owner of the issued and outstanding shares in G.K EXOTIC.



                                                16
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 17 of 57 PageID #: 17



        162.   YANG is an owner of the issued and outstanding shares in G.K EXOTIC.

        163.   ZHAN was an officer of G.K EXOTIC.

        164.   YANG was an officer of G.K EXOTIC.

        165.   ZHAN is the putative owner of G.K EXOTIC.

        166.   YANG is the putative owner of G.K EXOTIC.

        167.   G.K EXOTICEXOTIC is in the business of selling adult toys, novelty items and

lingerie.

        168.   YANG dominated and controlled G.K EXOTIC through her activities which

included but were not limited to: supervising the staff schedules; collecting payments from clients;

ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

drawing checks and funds from the company.

        169.   YANG made financial decisions with respect to G.K EXOTIC.

        170.   ZHAN dominated and controlled G.K EXOTIC through his activities which

included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

information, bank records, track imports that come into the warehouse, track all goods sold and

inventory, filing of bank records and business records, drawing checks and funds from the

company.

        171.   ZHAN made financial decisions with respect to G.K EXOTIC.

        172.   G.K EXOTIC was dissolved in November of 2014.

BEAUTY LOVER

        173.   BEAUTY LOVER principal place of business is a retail store front at 136-15 41ST

Street, Flushing, NY 11355.



                                                17
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 18 of 57 PageID #: 18



       174.    BEAUTY LOVER conducted its business at: 33-70 Prince Street, #CA28,

Flushing, NY 11354- a location which was purchased in the name of YANG in 2005.

       175.    BEAUTY LOVER onducted its business at 135-17 40th Road, Flushing, New York.

       176.    BEAUTY LOVER conducted its business activities at 1101 Metropolitan Avenue,

Brooklyn, NY 11211.

       177.    ZHAN was an owner of shares in BEAUTY LOVER.

       178.    YANG was an owner of shares in BEAUTY LOVER.

       179.    ZHAN was an officer of BEAUTY LOVER.

       180.    YANG was an officer of BEAUTY LOVER.

       181.    ZHAN is the putative owner of BEAUTY LOVER.

       182.    YANG is the putative owner of BEAUTY LOVER.

       183.    BEAUTY LOVER operated a retail location in the business of selling the business

of selling, shipping and purchasing adult toys, novelty items and lingerie.

       184.    BEAUTY LOVER operated a retail location in the business of selling, shipping,

purchasing, and otherwise transacting in health products such as cosmetics, teas, eye creams.

       185.    YANG dominated and controlled BEAUTY LOVER through her activities which

included but were not limited to: supervising the staff schedules; collecting payments from clients;

ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

drawing checks and funds from the company.

       186.    YANG made financial decisions with respect to BEAUTY LOVER.

       187.    ZHAN dominated and controlled BEAUTY LOVER through his activities which

included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

employee salaries; hiring and firng personnel; reviewing financial reports, and accounting



                                                18
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 19 of 57 PageID #: 19



information, bank records, track imports that come into the warehouse, track all goods sold and

inventory, filing of bank records and business records, drawing checks and funds from the

company.

       188.    ZHAN made financial decisions with respect to BEAUTY LOVER.

       189.    BEAUTY LOVER was dissolved by Dissolution on December 24, 2008.

     JOHNSON STORAGE INC.

       190.    STORAGE INC. principal place of business is a

       191.    STORAGE INC. conducted its business at: 33-70 Prince Street, #CA28, Flushing,

NY 11354- a location which was purchased in the name of YANG in 2005.

       192.    ZHAN was an owner of shares in STORAGE INC.

       193.    YANG was an owner of shares in STORAGE INC.

       194.    ZHAN was an officer of STORAGE INC.

       195.    YANG was an officer of STORAGE INC.

       196.    ZHAN is the putative owner of STORAGE INC.

       197.    YANG is the putative owner of STORAGE INC.

       198.    YANG dominated and controlled STORAGE INC through her activities which

included but were not limited to: supervising the staff schedules; collecting payments from clients;

ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

drawing checks and funds from the company.

       199.    YANG made financial decisions with respect to STORAGE INC.

       200.    ZHAN dominated and controlled STORAGE INC through his activities which

included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

employee salaries; hiring and firng personnel; reviewing financial reports, and accounting



                                                19
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 20 of 57 PageID #: 20



information, bank records, track imports that come into the warehouse, track all goods sold and

inventory, filing of bank records and business records, drawing checks and funds from the

company.

       201.    ZHAN made financial decisions with respect to JOHNSON STORAGE INC.

           TRANSFERS OF MONEY BETWEEN PERSONS AND ENTITIES
     ZHAN AND YANG JOINT MONIES INTO KINGSLAND INTERNATIONAL

       202.    In or about July of 2002, ZHAN and YANG drew money from their joint bank

account at China Trust Bank account ending in 701, check number 145 to Kingsland International

Inc. in the amount of $20,000.

       203.    The memo portion of the check read: “loan to comp.”

       204.    YANG received payment from Kingsland International Inc. in the form of a salary

by check drawn on July 30, 2002.

                       WASHINGTON MUTUAL CREDIT LINE MONIES
                           TO AND FROM GREAT KINGSLAND

       205.    On September 13, 2006, GREAT KINGSLAND drew a check in the amount of

$30,000 made payable to the Washington Mutual Credit Line.

       206.    The $30,0000 September 13, 2006 check was signed by YANG and the memo

portion of the said check stated “loan return.”

       207.    On November 13, 2006, GREAT KINGSLAND drew a check in the amount of

$50,000 made payable to the Washington Mutual Credit Line.

       208.    The $50,000 November 13, 2006 check was signed by ZHAN and the memo

portion of the said check stated “equity loan return”

       209.    On November 16, 2006, GREAT KINGSLAND drew a check in the amount of

$30,000 made payable to the Washington Mutual Credit Line.



                                                  20
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 21 of 57 PageID #: 21



       210.    The $30,000 November 16, 2006 check was signed by ZHAN and the memo

portion of the said check stated “return equity loan.”

       211.    On December 12, 2006, GREAT KINGSLAND drew a check in the amount of

$50,000 made payable to the Washington Mutual Credit Line.

       212.    The $50,0000 December 12, 2006 check was signed by ZHAN and the memo

portion of the said check stated “repayment personal loan.”

 GREAT KINGSLAND MONIES WITHDRAWN BY YANG

       213.    On December 13, 2006, YANG drew a check from GREAT KINGSLAND in the

amount of $1,600 made payable to cash and withdrew the funds.

       214.    On December 27, 2006, YANG drew a check from GREAT KINGSLAND in the

amount of $5,800 made payable to cash and withdrew the funds.

     GREAT KINGSLAND MONIES TO AND FROM BEAUTY LOVER

       215.    At all relevant times including 2006, GREAT KINGSLAND paid associated with

the real property located at 136-15 41st Avenue, Flushing New York 11355 (hereinafter referred

to as “Flushing Property”) to a company called Madison Realty.

       216.    At all relevant times including 2006, BEAUTY LOVER made payments to GREAT

KINGSLAND.

       217.    The Flushing Property was a store front retail establishment.

       218.    GREAT KINGSLAND was an owner, partner, joint venturerm member of

BEAUTY LOVER.

     GREAT KINGSLAND MONIES COMMINGLED WITH G.K EXOTIC

       219.    GREAT KINGSLAND received payments from third-parties that it deposited into

the bank account of G.K EXOTIC.



                                                21
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 22 of 57 PageID #: 22



       220.   In or about 2007 GREAT KINGSLAND received payment in the sum of $4,218.07

which was deposited by YANG into the account of G.K EXOTIC.

     YANG MONIES INTO AND OUT OF GREAT KINGSLAND

       221.   YANG drew a check from upon information and belief, her personal North Fork

Bank Account in February of 2007 made payable to GREAT KINGSLAND in the sum of $15,000.

       222.   YANG drew a check from, upon information and belief, her personal North Fork

Bank Account in March of 2007 made payable to GREAT KINGSLAND in the sum of $2,000.

       223.   On April 23, 2007, YANG drew a check from Great Kingsland in the amount of

$3,000 made payable to cash and withdrew the funds.

     YANG AND ZHAN MONIES INTO STAR MARK

       224.   On July 30, 2002, a check number 146 was drawn to STAR MARK. in the amount

of $15,000 from YANG and ZHAN’s joint China Trust Back of New York Bank account.

       225.   The memo portion of the check read: “loan to comp.”

                      WASHINGTON MUTUAL CREDIT LINE MONIES
                            TO AND FROM GREAT MARK

       226.    On December 14, 2006 ZHAN drew check number 0332 from the account of

GREAT MARK made payable to Washington Mutual Credit Line the amount of $1,456.47. The

memo portion of the check read “Return to personal loan.”

     GREAT MARK MONEY TO ZHAN

        227. On July 16, 2007 ZHAN drew check number 0566 from the account of GREAT

MARK made payable to himself in the amount of $10,000, and he deposited the check.

        228. On July 16, 2007 ZHAN drew check number 0565 from the account of GREAT

MARK made payable to himself in the amount of $5,000. The memo portion of the check read

“Return Personal Loan.”

                                              22
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 23 of 57 PageID #: 23




     GREAT MARK MONEY TO CASH: ZHAN

       229.   On November 2, 2005 ZHAN drew a check from GREAT MARK, in the amount

of $4,800 made payable to cash and withdrew the funds.

       230.   On November 4, 2005 ZHAN drew a check from GREAT MARK, in the amount

of $1,000 made payable to cash and withdrew the funds.

       231.   On September 21, 2007 ZHAN drew a check from GREAT MARK, in the amount

of $3,015 made payable to cash and withdrew the funds.

       232.   On October 9, 2007 ZHAN drew a check from GREAT MARK, in the amount of

$2,918 made payable to cash and withdrew the funds.

       233.   On November 6, 2007 ZHAN drew a check from GREAT MARK, in the amount

of $5,000 made payable to cash and withdrew the funds.

       234.   On November 16, 2007 ZHAN drew a check from GREAT MARK, in the amount

of $5,000 made payable to cash and withdrew the funds.

       235.   On November 20, 2007 ZHAN drew a check from GREAT MARK, in the amount

of $4,765 made payable to cash and withdrew the funds.

     GREAT MARK MONEY TO CASH: YANG

       236.   On October 24, 2007 YANG drew a check from GREAT MARK, in the amount of

$10,000 made payable to cash and withdrew the funds.

       237.   On January, 20, 2007 YANG drew a check from GREAT MARK, in the amount

of $3,000 made payable to cash and withdrew the funds.




                                             23
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 24 of 57 PageID #: 24



       238.   On February 2, 2007 YANG drew a check from GREAT MARK, in the amount of

$4,000 made payable to cash and withdrew the funds.

       239.   On December 22, 2005 YANG drew a check from GREAT MARK, in the amount

of $5,000 made payable to cash and withdrew the funds.

       240.   On December 12, 2006 YANG drew a check from GREAT MARK, in the amount

of $6,000 made payable to cash and withdrew the funds.

       241.   On April 21, 2007 YANG drew a check from GREAT MARK, in the amount of

$3,800 made payable to cash and withdrew the funds.



     YANG AND ZHAN JOINT BANK ACCOUNT MONEY TO G.K

       242.   On July 13, 2007, ZANG drew check numbered 581 form the joint North Fork

Bank Account entitled YI GIANG ZHAN a JESSICA X. YANG in the sum of $10,000 made

payable to G.K EXOTIC.

       243.   On August 2, 2007, ZANG drew check numbered 487 form the joint North Fork

Bank Account entitled YI GIANG ZHAN a JESSICA X. YANG in the sum of $10,000 made

payable to G.K EXOTIC.

       244.   On August 28, 2007, ZANG drew check numbered 492 form the joint North Fork

Bank Account entitled YI GIANG ZHAN a JESSICA X. YANG in the sum of $8,000 made

payable to G.K EXOTIC.

 GREAT MARK MONEY TO G.K EXOTIC

       245.   On September 28, 2007, ZHAN signed a check drawn from GREAT MARK’s

North Fork Bank account and paid $5,000 to G.K EXOTIC.




                                             24
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 25 of 57 PageID #: 25



          246.   At all relevant times including August of 2007 G.K EXOTIC received payments

from BEAUTY LOVER.



     MONIES INTO AND OUT OF STORAGE INC.

          247.   STORAGE INC.’ address for service of process on file with the New York

Department of State was Johnson Storage Inc. 1101 Metropolitan Avenue, Brooklyn, NY 11211.

          248.   YANG was a signor on STORAGE INC.’s bank account.

          249.   On March 17, 2007, YANG wrote a check from the North Fork Bank Account of

STORAGE INC. made payable to GREAT KINGSLAND in the amount of $9,000.

          250.   The check from STORAGE INC. was cashed by ZHAN on the same day the check

was drawn.

                   OFFICE CONDOMINIUM PURCHASED IN YANG’S NAME

          251.   By deed executed on August 8, 2005, YANG became the sole owner of record in

fee simple absolute of the real property known as: 33-70 Prince Street, Unit CA28, Queens County,

City and State of New York, 11354, known on the tax maps as Queens Block 4946, Lot 1127

(Entire Lot) CA28 (hereinafter referred to as the “OFFICE CONDO”).

          252.   The YANG Property is a commercial condominium unit.

          253.   The YANG Property is not encumbered by any liens or encumbrances as of the date

hereof.

          254.   Upon information and belief, YANG and/or ZHAN provide the money to purchase

the YANG Property.

          255.   Corporate or company entities owned or otherwise controlled by YANG and/or

ZHAN provided the money to purchase the OFFICE CONDO.



                                                25
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 26 of 57 PageID #: 26



       256.    Monies owned jointly by YANG and/or ZHAN provided the money to purchase

the OFFICE CONDO.

       257.    YANG and/or ZHAN have at all relevant times provided the money to maintain,

operate, and pay the necessary expenses for the OFFICE CONDO.

       258.    Corporate or company entities owned or otherwise controlled by YANG and/or

ZHAN, have at all relevant times provided the money to maintain, operate, and pay the necessary

expenses for the OFFICE CONDO.

                       AS AND FOR A FIRST CAUSE OF ACTION
     (Declaratory Judgment Great Kingsland is Successor/Mere Continuation Company of
                              Star Mark Management Inc.)

       259.    The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “258“ set forth above, as if more fully set forth herein.

       260.    Star Mark and GREAT KINGSLAND had same office space.

       261.    Star Mark and GREAT KINGSLAND had the same an address.

       262.    Star Mark and GREAT KINGSLAND had the same employees and management.

       263.    Star Mark and GREAT KINGSLAND were in the same line of business.

       264.    STAR MARK and GREAT KINGSLAND had the same customers.

       265.    STAR MARK and GREAT KINGSLAND had the same venders.

       266.    GREAT KINGSLAND’s business was a continuation of STAR MARK’s business.

       267.    GREAT KINGSLAND was created to frustrate and impede plaintiff from

enforcing the judgment against Star Mark that was later obtained by plaintiff.

       268.    GREAT KINGSLAND was created to fraudulently convey, secret, waste, strip, and

render judgment proof, STAR MARK.




                                               26
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 27 of 57 PageID #: 27




                      AS AND FOR A SECOND CAUSE OF ACTION
      (Declaratory Judgment G.K Exotic is the Alter Ego/Successor/Mere Continuation of
                                    GREAT MARK)

       269.    The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “268“ set forth above, as if more fully set forth herein.

       270.    G.K EXOTIC and GREAT MARK had same office space.

       271.    G.K EXOTIC and GREAT MARK had the same an address.

       272.    G.K EXOTIC and GREAT MARK had the same employees and management.

       273.    G.K EXOTIC and GREAT MARK were in the same line of business.

       274.    G.K EXOTIC was created to frustrate and impede plaintiff from enforcing the

judgment against GREAT MARK that was later obtained by plaintiff.

       275.    G.K EXOTIC was created to fraudulently convey, secret, waste, strip, and render

judgment proof, GREAT MARK.




                       AS AND FOR A THIRD CAUSE OF ACTION
      (Declaratory Judgment G.K Exotic is the Alter Ego/Successor/Mere Continuation of
                                  of Great Kingsland.)

       276.    The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “275“ set forth above, as if more fully set forth herein.

       277.    G.K EXOTIC and GREAT KINGSLAND had same office space.

       278.    G.K EXOTIC and GREAT KINGSLAND had the same an address.

       279.    G.K EXOTIC and GREAT KINGSLAND had the same employees and

management.

                                               27
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 28 of 57 PageID #: 28



       280.    G.K EXOTIC and GREAT KINGSLAND were in the same line of business.

       281.    G.K EXOTIC was created and used to frustrate and impede plaintiff from enforcing

the judgment that was later obtained by plaintiff against the judgment debtor defendants.

       282.    G.K EXOTIC was created to fraudulently convey, secret, waste, strip, and render

judgment proof the judgment debtor defendants.



                      AS AND FOR A FOURTH CAUSE OF ACTION
      (Declaratory Judgment EZ Fantasy is the Alter Ego/Successor/Mere Continuation of
                                   of GREAT MARK)

       283.    The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “282“ set forth above, as if more fully set forth herein.

       284.    EZ Fantasy and GREAT MARK had same office space.

       285.    EZ Fantasy and GREAT MARK had the same an address.

       286.    EZ Fantasy and GREAT MARK had the same employees and management.

       287.    EZ Fantasy and GREAT MARK were in the same line of business.

       288.    EZ Fantasy was created to frustrate and impede plaintiff from enforcing the

judgment against GREAT MARK that was later obtained by plaintiff.

       289.    EZ FANTASY was created to fraudulently convey, secret, waste, strip, and render

judgment proof, GREAT MARK.


                       AS AND FOR A FIFTH CAUSE OF ACTION
      (Declaratory Judgment EZ Fantasy is the Alter Ego/Successor/Mere Continuation of
                                      of G.K Exotic)

       290.    The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “289” set forth above, as if more fully set forth herein.

       291.    EZ FANTASY and G.K EXOTIC had same office space.

                                               28
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 29 of 57 PageID #: 29



       292.    EZ FANTASY and G.K EXOTIC had the same an address.

       293.    EZ FANTASY and G.K EXOTIC had the same employees and management.

       294.    EZ FANTASY and G.K EXOTIC were in the same line of business.

       295.    EZ FANTASY was created to frustrate and impede plaintiff from enforcing the

judgment against G.K EXOTIC that was later obtained by plaintiff.

       296.    EZ FANTASY was created to fraudulently convey, secret, waste, strip, and render

judgment proof, G.K EXOTIC.

                       AS AND FOR A SIXTH CAUSE OF ACTION
      (Declaratory Judgment EZ Fantasy is the Alter Ego/Successor/Mere Continuation of
                                   of Great Kingsland)

       297.    The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “296“ set forth above, as if more fully set forth herein.

       298.    EZ FANTASY and GREAT KINGSLAND and had same office space.

       299.    EZ FANTASY and GREAT KINGSLAND had the same an address.

       300.    EZ FANTASY and GREAT KINGSLAND had the same employees and

management.

       301.    EZ FANTASY and GREAT KINGSLAND were in the same line of business.

       302.    EZ FANTASY was created to frustrate and impede plaintiff from enforcing the

judgment against GREAT KINGSLAND that was later obtained by plaintiff.

       303.    EZ FANTASY was created to fraudulently convey, secret, waste, strip, and render

judgment proof, GREAT KINGSLAND.




                                               29
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 30 of 57 PageID #: 30




                        AS AND FOR A SEVENTH CAUSE OF ACTION
         (Pierce the Corporate Veil of GREAT KINGSLAND to attach liability to YANG)

        304.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “303“ set forth above, as if more fully set forth herein.

        305.      GREAT KINGSLAND did not have annual meetings of shareholders.

        306.      GREAT KINGSLAND did not elect officers.

        307.      GREAT KINGSLAND did not have meetings of officers.

        308.      GREAT KINGSLAND did not keep any corporate minutes.

        309.      GREAT KINGSLAND did not adhere to any corporate formalities.

        310.      GREAT KINGSLAND did not issue stock.

        311.      GREAT KINGSLAND did not maintain, generate, or keep corporate records.

        312.      GREAT KINGSLAND did not conduct shareholder meetings.

        313.      YANG at all relevant times was an officer of GREAT KINGSLAND.

        314.      YANG at all relevant times was an owner of GREAT KINGSLAND.

        315.      YANG at all relevant times exercised considerable authority over Kingsland to the

point of completely disregarding corporate form.

        316.      YANG at all relevant times acted as though its assets were hers alone to manage

and distribute.

        317.      GREAT KINGSLAND funds were commingled with YANG’s personal monies.

        318.      GREAT KINGSLAND funds were taken out of the corporation for YANG’s

personal purposes and benefit.

        319.      YANG’s monies were conveyed into GREAT KINGSLAND.




                                                  30
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 31 of 57 PageID #: 31



         320.    YANG directed that GREAT KINGSLAND monies be transferred to G.K

EXOTIC.

         321.    YANG directed that GREAT KINGSLAND monies be transferred to Beauty Lover

Express, Inc.

         322.    YANG dominated and controlled GREAT KINGSLAND to strip the corporation

of its assets in anticipation of impending legal liability to plaintiff.

         323.    YANG dominated and controlled GREAT KINGSLAND to frustrate and impede

plaintiff’s ability to collect the judgment that it would obtain over and against STAR MARK- the

predecessor in interest of GREAT KINGSLAND.

         324.    YANG dominated and controlled GREAT KINGSLAND to fraudulently convey,

secret, waste, strip, and render judgment proof, STAR MARK.

         325.    The plaintiff has been harmed by YANG’s wrong doing.

                         AS AND FOR AN EIGHTH CAUSE OF ACTION
          (Pierce the Corporate Veil of GREAT KINGSLAND to attach liability to ZHAN)

         326.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “325“ set forth above, as if more fully set forth herein.

         327.    ZHAN at all relevant times was an officer of GREAT KINGSLAND.

         328.    ZHAN, at all relevant times was the owner of GREAT KINGSLAND.

         329.    ZHAN at all relevant times exercised considerable authority over Kinglsand to the

 point of completely disregarding corporate form.

         330.    ZHAN at all relevant times acted as though its assets were his alone to manage and

 distribute.

         331.    GREAT KINGSLAND funds were commingled with ZHAN’s personal monies.




                                                    31
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 32 of 57 PageID #: 32



        332.     GREAT KINGSLAND funds were taken out of the corporation for ZHAN’s

personal purposes and benefit.

        333.     ZHAN’s monies were put into GREAT KINGSLAND.

        334.     ZHAN directed that GREAT KINGSLAND monies be transferred to G.K

EXOTIC.

        335.     ZHAN directed that GREAT KINGSLAND monies be transferred to BEAUTY

LOVER.

        336.     ZHAN dominated and controlled GREAT KINGSLAND to strip the corporation of

its assets in anticipation of impending legal liability to plaintiff.

        337.     ZHAN dominated and controlled GREAT KINGSLAND to frustrate and impede

plaintiff’s ability to collect the judgment that it would obtain over and against STAR MARK- the

predecessor in interest of GREAT KINGSLAND.

        338.     ZHAN dominated and controlled GREAT KINGSLAND to fraudulently convey,

secret, waste, strip, and render judgment proof, STAR MARK.

        339.     The plaintiff has been harmed by ZHAN’s wrong doing.

                            AS AND FOR A NINTH CAUSE OF ACTION
               (Declaratory Judgment Zhan is the Owner/ Equitable/ Putative Owner of
                                         KINGSLAND)

        340.     The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “339“ set forth above, as if more fully set forth herein.

        341.     ZHAN exercised considerable authority over KINGSLAND to the point of

completely disregarding the corporate form.

        342.     ZHAN acted as though the assets of KINGSLAND were his alone to manage and

distribute.



                                                   32
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 33 of 57 PageID #: 33



        343.     ZHAN controlled and directed the activities of KINGSLAND.

        344.     ZHAN’s actions with respect to KINGSLAND’s assets caused harm to the Plaintiff.

        345.     Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of

KINGSLAND.

        346.     Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

owner of KINGSLAND.

                        AS AND FOR A TENTH CAUSE OF ACTION
        (Declaratory Judgment YANG is the Equitable/ Putative Owner of KINGSLAND)

        347.     The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “346“ set forth above, as if more fully set forth herein.

        348.     YANG acted as though the assets of KINGSLAND were hers alone to manage and

distribute.

        349.     YANG controlled and directed the activities of KINGSLAND.

        350.     YANG’s actions with respect to KINGSLAND’s assets caused harm to the

Plaintiff.

        351.     Plaintiff is entitled to declaratory judgment that YANG was/is an owner of

KINGSLAND.

        352.     Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

owner of KINGSLAND.

                         AS AND FOR AN ELEVENTH CAUSE OF ACTION
               (Pierce the Corporate Veil of GREAT MARK to attach liability to ZHAN)

        353.     The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “352“ set forth above, as if more fully set forth herein.

        354.     GREAT MARK did not have annual meetings of shareholders.



                                                  33
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 34 of 57 PageID #: 34



        355.    GREAT MARK did not elect officers.

        356.    GREAT MARK did not have meetings of officers.

        357.    GREAT MARK did not keep any corporate minutes.

        358.    GREAT MARK did not adhere to any corporate formalities.

        359.    GREAT MARK did not issue stock.

        360.    ZHAN, at all relevant times was an owner of GREAT MARK.

        361.    ZHAN at all relevant times was an officer of GREAT MARK.

        362.    ZHAN at all relevant times exercised considerable authority over GREAT MARK

to the point of completely disregarding corporate form.

        363.    ZHAN at all relevant times acted as though its assets were his alone to manage and

distribute.

        364.    GREAT MARK funds were commingled with ZHAN’s personal monies.

        365.    GREAT MARK funds were taken out of the corporation for ZHAN’s personal

purposes and benefit.

        366.    ZHAN’s monies were put into GREAT MARK.

        367.    ZHAN directed that GREAT MARK monies be transferred to G.K EXOTIC.

        368.    ZHAN dominated and controlled GREAT MARK to strip the corporation of its

assets in anticipation of impending legal liability to plaintiff.

        369.    ZHAN dominated and controlled GREAT MARK to frustrate and impede

plaintiff’s ability to collect the judgment that it would obtain over and against GREAT MARK.

        370.    ZHAN dominated and controlled GREAT KINGSLAND to fraudulently convey,

secret, waste, strip, and render judgment proof, GREAT MARK.

        371.    The plaintiff has been harmed by ZHAN’s wrong doing.



                                                   34
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 35 of 57 PageID #: 35



                           AS AND FOR A TWELFTH CAUSE OF ACTION
               (Pierce the Corporate Veil of GREAT MARK to attach liability to YANG)

        372.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “371“ set forth above, as if more fully set forth herein.

        373.      YANG, at all relevant times was the owner of GREAT MARK.

        374.      YANG at all relevant times was the officer of GREAT MARK.

        375.      YANG at all relevant times exercised considerable authority over GREAT MARK

to the point of completely disregarding corporate form.

        376.      YANG at all relevant times acted as though its assets were hers alone to manage

and distribute.

        377.      YANG at all relevant times exercised considerable authority over GREAT MARK

to the point of completely disregarding corporate form.

        378.      GREAT MARK funds were commingled with YANG’s personal monies.

        379.      GREAT MARK funds were taken out of the corporation for YANG’s personal

purposes and benefit.

        380.      YANG’s monies were put into GREAT MARK.

        381.      YANG directed that GREAT MARK monies be transferred to G.K EXOTIC.

        382.      YANG dominated and controlled GREAT MARK to strip the corporation of its

assets in anticipation of impending legal liability to plaintiff.

        383.      YANG dominated and controlled GREAT MARK to frustrate and impede

plaintiff’s ability to collect the judgment that it would obtain over and against GREAT MARK.

        384.      YANG dominated and controlled GREAT MARK to fraudulently convey, secret,

waste, strip, and render judgment proof, GREAT MARK.

        385.      The plaintiff has been harmed by YANG’s wrong doing.

                                                   35
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 36 of 57 PageID #: 36



                     AS AND FOR A THIRTEENTH CAUSE OF ACTION
        (Declaratory Judgment Zhan is the Equitable/ Putative Owner of GREAT MARK)

        386.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “385“ set forth above, as if more fully set forth herein.

        387.      ZHAN acted as though the assets of GREAT MARK were his alone to manage and

distribute.

        388.      ZHAN controlled and directed the activities of GREAT MARK

        389.      ZHAN’s actions with respect to GREAT MARK’s assets caused harm to the

Plaintiff.

        390.      Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of GREAT

MARK.

        391.      Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

owner of GREAT MARK.

                   AS AND FOR A FOURTEENTH CAUSE OF ACTION
       (Declaratory Judgment YANG is the Equitable/ Putative Owner of GREAT MARK)

        392.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “391“ set forth above, as if more fully set forth herein.

        393.      YANG acted as though the assets of GREAT MARK were hers alone to manage

and distribute.

        394.      YANG controlled and directed the activities of GREAT MARK.

        395.      YANG’s actions with respect to GREAT MARK’s assets caused harm to the

Plaintiff.

        396.      Plaintiff is entitled to declaratory judgment that YANG was/is an owner of GREAT

MARK.



                                                   36
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 37 of 57 PageID #: 37



       397.       Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

owner of GREAT MARK.




                        AS AND FOR A FIFTEENTH CAUSE OF ACTION
              (Pierce the Corporate Veil of G.K EXOTIC to attach liability to YANG)

       398.       The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “397“ set forth above, as if more fully set forth herein.

       399.       G.K EXOTIC did not have annual meetings of shareholders.

       400.       G.K EXOTIC did not elect officers.

       401.       G.K EXOTIC did not have meetings of officers.

       402.       G.K EXOTIC did not keep any corporate minutes.

       403.       G.K EXOTIC did not adhere to any corporate formalities.

       404.       G.K EXOTIC did not issue stock.

       405.       YANG, at all relevant times was the owner of G.K EXOTIC.

       406.       YANG at all relevant times was an officer of G.K EXOTIC.

       407.       YANG at all relevant times exercised considerable authority over G.K EXOTIC to

the point of completely disregarding corporate form.

       408.       YANG at all relevant times acted as though its assets were hers alone to manage

and distribute.

       409.       YANG commingled her personal funds with those of G.K. EXOTIC.

       410.       G.K EXOTIC funds were taken out of the corporation by YANG for her own

personal purposes and benefit.




                                                   37
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 38 of 57 PageID #: 38



        411.    YANG directed that GREAT KINGSLAND monies be paid to and for the benefit

of G.K EXOTIC.

        412.    YANG directed that GREAT MARK monies be paid to and for the benefit of G.K

EXOTIC.

        413.    YANG dominated and controlled G.K EXOTIC to divert business and assets from

GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

plaintiff.

        414.    YANG dominated and controlled G.K EXOTIC to frustrate and impede plaintiff’s

ability to collect the judgment that it would obtain over and against the judgment debtor

defendants.

        415.    YANG dominated and controlled G.K EXOTIC to fraudulently convey, secret,

waste, strip, and render judgment proof the judgment debtor defendants.

        416.    YANG dominated and controlled G.K EXOTIC to frustrate and impede plaintiff’s

ability to collect the judgment that it would obtain over and against GREAT MARK.

        417.    YANG dominated and controlled G.K EXOTIC to fraudulently convey, secret,

waste, strip, and render judgment proof, GREAT MARK.

        418.    The plaintiff has been harmed by YANG’s wrong doing.



                         AS AND FOR A SIXTEENTH CAUSE OF ACTION
               (Pierce the Corporate Veil of G.K EXOTIC to attach liability to ZHAN)

       419.     The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “418“ set forth above, as if more fully set forth herein.

       420.     ZHAN, at all relevant times was the owner of G.K EXOTIC.

       421.     ZHAN, at all relevant times was an officer of G.K EXOTIC.

                                                38
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 39 of 57 PageID #: 39



       422.       ZHAN at all relevant times exercised considerable authority over G.K EXOTIC to

the point of completely disregarding corporate form.

       423.       ZHAN at all relevant times acted as though its assets were his alone to manage and

distribute.

       424.       ZHAN commingled his personal funds with those of G.K. Exotic.

       425.       Gk Exotic funds were taken out of the corporation by ZHAN, for his own personal

purposes and benefit.

       426.       ZHAN directed that GREAT KINGSLAND monies be paid to and for the benefit

of G.K EXOTIC.

       427.       ZHAN directed that GREAT MARK monies be paid to and for the benefit of G.K

EXOTIC.

       428.       ZHAN dominated and controlled G.K EXOTIC to divert business and assets from

GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

plaintiff.

       429.       ZHAN used his control over G.K EXOTIC to frustrate and impede plaintiff’s ability

to collect the judgment that it would obtain over and against the judgment debtor defendants.

       430.        ZHAN dominated and controlled G.K EXOTIC to fraudulently convey, secret,

waste, strip, and render judgment proof, the judgment debtor defendants.

       431.       The plaintiff has been harmed by ZHAN’s wrong doing.

                        AS AND FOR A SEVENTEENTH CAUSE OF ACTION
             (Declaratory Judgment Zhan is the Equitable/ Putative Owner of G.K EXOTIC)

        432.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “431“ set forth above, as if more fully set forth herein.




                                                  39
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 40 of 57 PageID #: 40



        433.    ZHAN acted as though the assets of G.K EXOTIC were his alone to manage and

distribute.

        434.    ZHAN controlled and directed the activities of G.K EXOTIC.

        435.    ZHAN’s actions with respect to G.K EXOTIC’s assets caused harm to the Plaintiff.

        436.    Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of G.K

EXOTIC.

        437.    Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

owner of G.K EXOTIC.

                      AS AND FOR A EIGHTEENTH CAUSE OF ACTIO
        (Declaratory Judgment YANG is the Equitable/ Putative Owner of G.K EXOTIC)

        438.    The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “437“ set forth above, as if more fully set forth herein.

        439.    YANG acted as though the assets of G.K EXOTIC were hers alone to manage and

distribute.

        440.    YANG controlled and directed the activities of G.K EXOTIC.

        441.    YANG’s actions with respect to G.K EXOTIC’s assets caused harm to the Plaintiff.

        442.    Plaintiff is entitled to declaratory judgment that YANG was/is an owner of G.K

EXOTIC.

        443.    Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

owner of G.K EXOTIC.

                       AS AND FOR A NINETEENTH CAUSE OF ACTION
               (Pierce the Corporate Veil of EZ FANTASY to attach liability to YANG)

        444.    The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “443“ set forth above, as if more fully set forth herein.



                                                 40
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 41 of 57 PageID #: 41



        445.      EZ FANTASY does not have annual meetings of shareholders.

        446.      EZ FANTASY does not elect officers.

        447.      EZ FANTASY does not have meetings of officers.

        448.      EZ FANTASY does not keep any corporate minutes.

        449.      EZ FANTASY does not adhere to any corporate formalities.

        450.      EZ FANTASY does not issue stock.

        451.      YANG at all relevant times was an officer of EZ FANTASY

        452.      YANG at all relevant times was an owner of EZ FANTASY.

        453.      YANG at all relevant times exercised considerable authority over EZ FANTASY

to the point of completely disregarding corporate form.

        454.      YANG at all relevant times acted as though its assets were hers alone to manage

and distribute.

        455.      YANG dominated and controlled EZ FANTASY to divert business and assets from

GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

plaintiff.

        456.      YANG dominated and controlled EZ FANTASY to frustrate and impede plaintiff’s

ability to collect the judgment that it would obtain over and against tbe judgment debtor

defendants.

        457.      YANG dominated and controlled EZ FANTSY to fraudulently convey, secret,

waste, strip, and render judgment proof, the judgment debtor defendants.

        458.      The plaintiff has been harmed by YANG’s wrong doing.




                                                 41
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 42 of 57 PageID #: 42



                         AS AND FOR A TWENTIETH CAUSE OF ACTION
               (Pierce the Corporate Veil of EZ FANTASY to attach liability to ZHAN)

        459.    The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “458“ set forth above, as if more fully set forth herein.

        460.    ZHAN, at all relevant times is the owner of EZ FANTASY.

        461.    ZHAN at all relevant times is an officer of EZ FANTASY.

        462.    ZHANg at all relevant times exercised considerable authority over EZ FANTASY

to the point of completely disregarding corporate form.

        463.    ZHAN at all relevant times acted as though its assets were his alone to manage and

distribute.

        464.    ZHAN used his control over EZ FANTASY to divert business and assets from

GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

plaintiff.

        465.    ZHAN used his control over EZ FANTASY to frustrate and impede plaintiff’s

ability to collect the judgment that it would obtain over and against the judgment debtor

defendants.

        466.    ZHAN dominated and controlled EZ FANTASY to fraudulently convey, secret,

waste, strip, and render judgment proof, the judgment debtor defendants.

        467.    The plaintiff has been harmed by ZHAN’s wrong doing.

                    AS AND FOR A TWENTY-FIRST CAUSE OF ACTION
         (Declaratory Judgment Zhan is the Equitable/ Putative Owner of EZ FANTASY)

        468.    The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “467“ set forth above, as if more fully set forth herein.




                                                42
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 43 of 57 PageID #: 43



        469.   ZHAN acted as though the assets of EZ FANTASY were his alone to manage and

distribute.

        470.   ZHAN controlled and directed the activities of EZ FANTASY.

        471.   ZHAN’s actions with respect to EZ FANTASY’s assets caused harm to the

Plaintiff.

        472.   Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of EZ

FANTASY.

        473.   Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

owner of EZ FANTASY.

                  AS AND FOR A TWENTY-SECOND CAUSE OF ACTION
        (Declaratory Judgment YANG is the Equitable/ Putative Owner of EZ FANTASY)


        474.   The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “473“ set forth above, as if more fully set forth herein.

        475.   YANG acted as though the assets of EZ FANTASY were hers alone to manage and

distribute.

        476.   YANG controlled and directed the activities of EZ FANTASY.

        477.   YANG’s actions with respect to EZ FANTASY’s assets caused harm to the

Plaintiff.

        478.   Plaintiff is entitled to declaratory judgment that YANG was/is an owner of EZ

FANTASY.

        479.   Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

owner of EZ FANTASY.




                                                43
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 44 of 57 PageID #: 44



                       AS AND FOR A TWENTY-THIRD CAUSE OF ACTION
             (Pierce the Corporate Veil of JOHNSON STORAGE INC. to attach liability to
                                               YANG)

        480.     The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “479“ set forth above, as if more fully set forth herein.

        481.     STORAGE INC. does not have annual meetings of shareholders.

        482.     STORAGE INC. does not elect officers.

        483.     STORAGE INC. does not have meetings of officers.

        484.     STORAGE INC. does not keep any corporate minutes.

        485.     STORAGE INC. does not adhere to any corporate formalities.

        486.     STORAGE INC. does not issue stock.

        487.     YANG, at all relevant times is the owner of STORAGE INC.

        488.     YANG at all relevant times is an officer of STORAGE INC.

        489.     YANG at all relevant times exercised considerable authority over STORAGE INC.

to the point of completely disregarding corporate form.

        490.     YANG at all relevant times acted as though STORAGE INC.’s assets were hers

alone to manage and distribute.

        491.     YANG used her control over STORAGE INC. to divert business and assets from

GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

plaintiff.

        492.     YANG used her control over STORAGE INC. to frustrate and impede plaintiff’s

ability to collect the judgment that it would obtain over and against the judgment debtor

defendants.




                                                 44
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 45 of 57 PageID #: 45



        493.     YANG dominated and controlled STORAGE INC. to fraudulently convey, secret,

waste, strip, and render judgment proof, the judgment debtor defendants.

        494.     The plaintiff has been harmed by YANG’s wrong doing.

                       AS AND FOR A TWENTY-FOURTH CAUSE OF ACTION
             (Pierce the Corporate Veil of JOHNSON STORAGE INC. to attach liability to
                                               ZHAN)

        495.     At The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “494“ set forth above, as if more fully set forth herein.

        496.     ZHAN, at all relevant times is the owner of STORAGE INC.

        497.     ZHAN at all relevant times is an officer of STORAGE INC.

        498.     ZHAN at all relevant times exercised considerable authority over STORAGE INC.

to the point of completely disregarding corporate form.

        499.     ZHAN at all relevant times acted as though STORAGE INC.’s assets were his alone

to manage and distribute.

        500.     ZHAN used her control over STORAGE INC. to divert business and assets from

GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

plaintiff.

        501.     ZHAN used her control over STORAGE INC. to frustrate and impede plaintiff’s

ability to collect the judgment that it would obtain over and against the judgment debtor

defendants.

        502.     ZHAN dominated and controlled STORAGE INC. to fraudulently convey, secret,

waste, strip, and render judgment proof, the judgment debtor defendants.

        503.     The plaintiff has been harmed by ZHAN’s wrong doing.




                                                  45
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 46 of 57 PageID #: 46



                       AS AND FOR A TWENTY-FIFTH CAUSE OF ACTION
              (Declaratory Judgment Zhan is the Equitable/ Putative Owner of JOHNSON
                                         STORAGE INC.)

        504.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “503“ set forth above, as if more fully set forth herein.

        505.      ZHAN acted as though the assets of STORAGE INC. were his alone to manage and

distribute.

        506.      ZHAN controlled and directed the activities of STORAGE INC.

        507.      ZHAN’s actions with respect to STORAGE INC.’s assets caused harm to the

Plaintiff.

        508.      Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of

STORAGE INC.

        509.      Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

owner of STORAGE INC.

                     AS AND FOR A TWENTY-SIXTH CAUSE OF ACTION
             (Declaratory Judgment YANG is the Equitable/ Putative Owner of JOHNSON
                                       STORAGE INC.)

        510. The plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs numbered “1” through “509“ set forth above, as if more fully set forth herein.

        511. YANG acted as though the assets of STORAGE INC. were hers alone to manage

and distribute.

        512. YANG controlled and directed the activities of STORAGE INC.

        513. YANG’s actions with respect to STORAGE INC.’s assets caused harm to the

Plaintiff.




                                                   46
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 47 of 57 PageID #: 47



        514. Plaintiff is entitled to declaratory judgment that YANG was/is an owner of

STORAGE INC.

        515. Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

owner of STORAGE INC.

                     AS AND FOR A TWENTY-SEVENTH CAUSE OF ACTION
                   (Pierce the Corporate Veil of BEAUTY LOVER EXPRESS, INC.)
                                         to attach liability to YANG)
        516.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “515“ set forth above, as if more fully set forth herein.

        517.      BEAUTY LOVER does not have annual meetings of shareholders.

        518.      BEAUTY LOVER does not elect officers.

        519.      BEAUTY LOVER does not have meetings of officers.

        520.      BEAUTY LOVER does not keep any corporate minutes.

        521.      BEAUTY LOVER does not adhere to any corporate formalities.

        522.      BEAUTY LOVER does not issue stock.

        523.      Zhan, at all relevant times is the owner of BEAUTY LOVER

        524.      YANG at all relevant times is an officer of BEAUTY LOVER

        525.      YANG at all relevant times exercised considerable authority over BEAUTY

LOVER to the point of completely disregarding corporate form.

        526.      YANG at all relevant times acted as though its assets were hers alone to manage

and distribute.

        527.      YANG used her control over BEAUTY LOVER to divert business and assets from

GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

plaintiff.




                                                  47
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 48 of 57 PageID #: 48



        528.     YANG used her control over BEAUTY LOVER to frustrate and impede plaintiff’s

ability to collect the judgment that it would obtain over and against the judgment debtor

defendants.

        529.     YANG dominated and controlled BEAUTY LOVER to fraudulently convey,

secret, waste, strip, and render judgment proof, the judgment debtor defendants.

        530.     The plaintiff has been harmed by YANG’s wrong doing.

                    AS AND FOR A TWENTY-EIGHT CAUSE OF ACTION
      (Pierce the Corporate Veil of BEAUTY LOVER EXPRESS, INC. to attach liability to
                                          ZHAN)

        531.     The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “530“ set forth above, as if more fully set forth herein. ZHAN,

at all relevant times is the owner of BEAUTY LOVER

        532.     ZHAN at all relevant times is an officer of BEAUTY LOVER

        533.     ZHAN at all relevant times exercised considerable authority over BEAUTY

LOVER to the point of completely disregarding corporate form.

        534.     ZHAN at all relevant times acted as though its assets were his alone to manage and

distribute.

        535.     ZHAN used his control ove BEAUTY LOVER to fraudulently secret, strip, divert

business and assets from GREAT MARK and GREAT KINGSLAND in anticipation of impending

legal liability to plaintiff.

        536.     ZHAN used his control over BEAUTY LOVER to frustrate and impede plaintiff’s

ability to collect the judgment that it would obtain over and against STAR MARK- the predecessor

in interest of GREAT KINGSLAND.




                                                 48
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 49 of 57 PageID #: 49



        537.      ZHAN used his control over BEAUTY LOVER to frustrate and impede plaintiff’s

ability to collect the judgment that it would obtain over and against the judgment debtor

defendants.

        538.      ZHAN dominated and controlled BEAUTY LOVE to fraudulently convey, secret,

waste, strip, and render judgment proof, the judgment debtor defendants.

        539.      The plaintiff has been harmed by ZHAN’s wrong doing.



                    AS AND FOR A TWENTY-NINTH CAUSE OF ACTION
       (Declaratory Judgment Zhan is the Equitable/ Putative Owner of BEAUTY LOVER
                                      EXPRESS, INC.)

        540.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “539“ set forth above, as if more fully set forth herein.

        541.      ZHAN acted as though the assets of BEAUTY LOVER were his alone to manage

and distribute.

        542.      ZHAN controlled and directed the activities of BEAUTY LOVER.

        543.      ZHAN’s actions with respect to BEAUTY LOVER’s assets caused harm to the

Plaintiff.

        544.      Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of

BEAUTY LOVER.

        545.      Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

owner of BEAUTY LOVER.




                                                   49
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 50 of 57 PageID #: 50



                     AS AND FOR A THIRTIETH CAUSE OF ACTION
      (Declaratory Judgment YANG is the Equitable/ Putative Owner of BEAUTY LOVER
                                     EXPRESS, INC.)

        546.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “545“ set forth above, as if more fully set forth herein.

        547.      YANG acted as though the assets of BEAUTY LOVER were hers alone to manage

and distribute.

        548.      YANG controlled and directed the activities of BEAUTY LOVER.

        549.      YANG actions with respect to BEAUTY LOVER’s assets caused harm to the

Plaintiff.

        550.      Plaintiff is entitled to declaratory judgment that YANG was/is an owner of

BEAUTY LOVER.

        551.      Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

owner of BEAUTY LOVER.

                        AS AND FOR A THIRTY- FIRST CAUSE OF ACTION
                             (Order of Attachment Office Condo YANG)

        552.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “551“ set forth above, as if more fully set forth herein.

        553.      Plaintiff has a claim for money damages over and against YANG.

        554.      Plaintiff has a likelihood of success on the merits of its claims against YANG.

        555.      YANG with intent to defraud her creditors or frustrate enforcement of the judgment

that might be rendered in plaintiff's favor, has assigned, disposed of, encumbered, or secreted

property, removed it from state, or is about to do any of these acts, which warrant an order of

attachment.




                                                   50
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 51 of 57 PageID #: 51



        556.    YANG and ZHAN have disposed of STAR MARK. assets and good will to

GREAT KINGSLAND with the intent to defraud creditor-plaintiff and frustrate enforcement of

the judgment that might be rendered in plaintiff’s favor.

        557.    YANG and ZHAN have assigned STAR MARK. assets and good will to GREAT

KINGSLAND with intent to defraud creditor-plaintiff and frustrate enforcement of the judgment

that might be rendered in plaintiff's favor.

        558.    YANG and ZHAN have disposed of GREAT MARK’s assets and good will to

GREAT KINGSLAND, G.K EXOTIC, and EZ FANTASY with the intent to defraud creditor-

plaintiff or frustrate enforcement of the judgment that might be rendered in plaintiff’s favor.

        559.    YANG and ZHAN have assigned, transferred and otherwise conveyes GREAT

MARK’s assets and good will to GREAT KINGSLAND, G.K EXOTIC, and EZ FANTASY with

intent to defraud creditor-plaintiff amd frustrate enforcement of the judgment that might be

rendered in plaintiff's favor.

        560.    The amount demanded from defendant-YANG is greater than amount of all

counterclaims known to plaintiff.

        561.    Plaintiff is entitled to an Order of Attachment of the Office Condo owned by YANG

known as: 33-70 Prince Street, Unit CA28, Queens County, City and State of New York, 11354,

known on the tax maps as Queens Block 4946, Lot 1127 (Entire Lot) CA28.

        WHEREFORE, Plaintiff hereby demands judgment over and against the Defendants, as

follows:

      I.        As and for the First Cause of Action Declaratory Judgment that Great Kingsland

is Successor/Mere Continuation Company of Star Mark Management Inc., and is therefore liable




                                                 51
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 52 of 57 PageID #: 52



for the Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising

out of litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).

     II.       As and for the Second Cause of Action(Declaratory Judgment G.K Exotic, Inc. is

the Alter Ego/Successor/Mere Continuation of Great Mark Corp. and is therefore liable for the

Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising out of

litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).

    III.       As and for the Third Cause of Action Declaratory Judgment G.K Exotic, Inc. is

the Alter Ego/Successor/Mere Continuation of of Great Kingsland Inc. and is therefore liable for

the Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising out

of litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).

    IV.        As and for the Fourth Cause of Action Declaratory Judgment EZ Fantasy, Inc. is

the Alter Ego/Successor/Mere Continuation of of Great Mark Corp. and is therefore liable for the

Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising out of

litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).

     V.        As and for the Fifth Cause of Action Declaratory Judgment EZ Fantasy, Inc. is the

Alter Ego/Successor/Mere Continuation of of G.K Exotic, Inc. and is therefore liable for the

Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising out of

litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).

    VI.        As and for the Sixth Cause of Action Declaratory Judgment that EZ Fantas, Inc.

is the Alter Ego/Successor/Mere Continuation of of Great Kingsland, Inc. and is therefore liable

for the Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising

out of litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).




                                               52
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 53 of 57 PageID #: 53



   VII.       As and for the Seventh Cause of Action of Piercing the Corporate Veil of Great

Kingsland, Inc. to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao, a

money judgment over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao, in an

amount to be determined at trial but not expected to be less than one million, seven hundred and

ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

  VIII.       As and for the Eighth Cause of Action of Pierce the Corporate Veil of Great

Kingsland, Inc. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a money

judgment over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an amount to

be determined at trial but not expected to be less than one million, seven hundred and ninety-

thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

       IX.    As and for the Ninth Cause of Action Declaratory Judgment that Yi Q. Zhan a/k/a

Yi Qiang Zhan a/k/a Jimmy Zhan, is the Owner/ Equitable/ Putative Owner of of Great Kingsland,

Inc.

       X.     As and for the Tenth Cause of Action Declaratory Judgment that Jessica Yang a/k/a

Yang Xiao Geng a/k/a Jessica Qiao is the Owner/ Equitable/ Putative Owner of of Great

Kingsland, Inc.

       XI.    As and for the Eleventh Cause of Action Pierce the Corporate Veil of Great Mark

Corp. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a money judgment

over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an amount to be determined

at trial but not expected to be less than one million, seven hundred and ninety-thousand, eight

hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

   XII.       As and for the Twelfth Cause of Action Pierce the Corporate Veil of Great Mark

Corp. to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao, a money



                                               53
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 54 of 57 PageID #: 54



judgment over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao in an amount

to be determined at trial but not expected to be less than one million, seven hundred and ninety-

thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

  XIII.        As and for the Thirteenth Cause of Action Declaratory Judgment that Yi Q. Zhan

a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, is the Equitable/ Putative Owner of Great Mark Corp.

  XIV.         As and for the Fourteenth Cause of Action Declaratory Judgment that Jessica Yang

a/k/a Yang Xiao Geng a/k/a Jessica Qiao is the Equitable/ Putative Owner of Great Mark Corp.

   XV.         As and for the Fifteenth Cause of Action Pierce the Corporate Veil of G.K Exotic,

Inc. to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao, a money judgment

over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao in an amount to be

determined at trial but not expected to be less than one million, seven hundred and ninety-thousand,

eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

  XVI.         As and for the Sixteenth Cause of Action Pierce the Corporate Veil of G.K Exotic,

Inc. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a money judgment

over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an amount to be determined

at trial but not expected to be less than one million, seven hundred and ninety-thousand, eight

hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

 XVII.         As and for the Seventeenth Cause of Action Declaratory Judgment that Yi Q. Zhan

a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, is the Equitable/ Putative Owner of G.K Exotic, Inc.

 XVIII.        As and for the Eighteenth Cause of Action Declaratory Judgment that Jessica Yang

a/k/a Yang Xiao Geng a/k/a Jessica Qiao is the Equitable/ Putative Owner of G.K Exotic, Inc.

  XIX.         As and for the Nineteenth Cause of Action of Piercing the Corporate Veil of EZ

Fantasy, Inc. to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao, a money



                                                54
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 55 of 57 PageID #: 55



judgment over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao in an amount

to be determined at trial but not expected to be less than one million, seven hundred and ninety-

thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

   XX.        As and for the Twentieth Cause of Action of Piercing the Corporate Veil of EZ

Fantasy, Inc. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a money

judgment over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an amount to

be determined at trial but not expected to be less than one million, seven hundred and ninety-

thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

  XXI.        As and for the Twenty- First Cause of Action Declaratory Judgment that Yi Q. Zhan

a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, is the Equitable/ Putative Owner of EZ Fantasy, Inc.

 XXII.        As and for the Twenty-Second Cause of Action Declaratory Judgment that Jessica

Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao is the Equitable/ Putative Owner of EZ Fantasy,

Inc.

 XXIII.       As and for the Twenty-Third Cause of Action Piercing the Corporate Veil of

Johnson Storage Inc. to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao,

a money judgment over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao in an

amount to be determined at trial but not expected to be less than one million, seven hundred and

ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

XXIV.         As and for the Twenty- Fourth Cause of Action Piercing the Corporate Veil of

Johnson Storage Inc. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a

money judgment over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an

amount to be determined at trial but not expected to be less than one million, seven hundred and

ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.



                                               55
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 56 of 57 PageID #: 56



  XXV.         As and for the Twenty-Fifth of Action Declaratory Judgment that Yi Q. Zhan a/k/a

Yi Qiang Zhan a/k/a Jimmy Zhan, is the Equitable/ Putative Owner of Johnson Storage Inc.

 XXVI.         As and for the Twenty-Sixth of Action, Declaratory Judgment that Jessica Yang

a/k/a Yang Xiao Geng a/k/a Jessica Qiao is the Equitable/ Putative Owner of Johnson Storage Inc.

XXVII.         As and for the Twenty-Seventh Cause of Action Piercing the Corporate Veil of

Beauty Lover Express, Inc. to attach liability to Jessica Yanf a/k/a Yanf Xiao Geng a/k/a Jessica

Qiao, a money judgment over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao

in an amount to be determined at trial but not expected to be less than one million, seven hundred

and ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

XXVIII.        As and for the Twenty-Eighth Cause of Action Piercing the Corporate Veil of

Beauty Lover Express, Inc. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy

Zhan,, a money judgment over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in

an amount to be determined at trial but not expected to be less than one million, seven hundred

and ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

 XXIX.         As and for the Twenty-Ninth Cause of Action Declaratory Judgment that co-

defendant Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, is the Equitable/ Putative Owner of

Beauty Lover Express, Inc.

  XXX.         As and for the Thirtieth Cause of Action Declaratory Judgment that co-defendant

Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao is the Equitable/ Putative Owner of Beauty

Lover Express, Inc.

 XXXI.         As and for the Thirty-First Cause of Action an Order of Attachment over and

against the Office Condominium located at: 33-70 Prince Street, Unit CA28, Queens County, City




                                               56
Case 1:19-cv-02026-FB-CLP Document 1 Filed 04/09/19 Page 57 of 57 PageID #: 57



and State of New York, 11354, known on the tax maps as Queens Block 4946, Lot 1127 (Entire

Lot) CA28.

XXXII.         Along with such For such other and further relief that this Court deems just,

necessary and proper, including legal fees and costs

       DATED : New York, New York
               April 8, 2019
                                             Respectfully Submitted,

                                     LAW OFFICES OF PETER SVERD, PLLC


                                        By: ______________________
                                            PETER SVERD, ESQ.
                                            (PS0406)
                                            Attorneys for Plaintiff
                                            225 Broadway, Ste. 613
                                            New York, NY 10007
                                            PH: (646) 751-8743
                                            Psverd@sverdlawfirm.com




                                               57
